DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
2.	Applicant filed the amendment on 07/06/2021. Claims 1-9, 11-16, and 18-20 are pending. Claims 1, 8, 9, and 16 have been amended. Claims 1-9, 11-16, and 18-20 are rejected. After careful consideration of applicant arguments the examiner finds them to be not persuasive.
Rejection under 35 USC § 101
3.	The rejection under 35 USC § 101 is withdrawn.
Rejections under 35 U.S.C. § 103
4.	Applicant argues that prior art references do not describe amended independent claims 1, 8, and 16 limitations.
	Applicant arguments are no longer applicable because they are moot in light of the new ground of rejection.
Claim Interpretation
5.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  
Intended Use
6.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
7.	Claim 1 recites “a configuration tool … the receiver to select … and to provide a payment interface …”, “a payment transaction database … a user interface to create a report …”, and “a payment hub … to a purchase request, create one or more payment operations to transfer funds in order to complete …the payment hub operable to communicate each … to cause … operations to be executed …” 
Claim 8 recites “receiving … to process payments …”, “creating … to collect online payments”, “creating … to transfer … in order to complete the requested purchase …” and “communicating … conduit and to cause each … operations to be executed …”
Claim 16 recites “creating … operations to transfer funds required in order to process a payment …”
The underlined limitations include intended use and are not give patentable weight.
Not Positively Recited
8.	The following underlined limitations are not positively recited and are generally not given patentable weight. 
Claim 1 recites “a payment hub … so that the receiver of payments does not receive or store payment information of the customers”.
Claim 16 recites “processing the payment … so that the receiver of payments does not receive or store payment information of the customer…”

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120303425 A1 to Katzin et al.
12.	As per claim 1:
Katzin et al. discloses the following limitations of a system of providing a receiver of payments access to a plurality of payment sources, comprising:
a configuration tool comprising one or more servers and configured to list the plurality of payment sources available to the receiver and configured to allow the receiver to select one or more of the plurality of payment sources from which it will accept payments and to provide a payment interface for the receiver displayable to customers of the receiver [0096], [0141]
a payment transaction database comprising the one or more servers and configured to store data related to financial transactions carried out on behalf of the receiver, the payment transaction database further configured to provide the receiver a user interface to create a report or search stored data [0091] 
a payment hub comprising the one or more servers and configured to provide an interface between the receiver and the one or more of payment sources selected by the receiver using the configuration tool [0089], the payment hub storing the data related to the financial transactions in the payment transaction database [0090]-[0091], See Fig. 3B, the payment hub operable to, in response to a purchase request, create one or more payment operations to transfer funds in order to complete the requested purchase, wherein each of the one or more payment operations is associated with a payment conduit for a party to the requested purchase [0247]-[0248], the payment hub operable to communicate each of the one or more payment operations to the respective payment conduit and to cause each of the one or more payment operations to be executed by the respective payment conduit [0083], See Fig. 2a, wherein the payment hub and the payment transaction database receive and store payment information from the customers on behalf of the receiver of payments so that the receiver of payments does not receive or store payment information of the customers [0335], See Fig. 25 
13.	As per claim 2: 
Katzin et al. discloses the following limitations: 
wherein a plurality of servers comprises the configuration tool, payment transaction database, and the payment hub [0438]-[0440], See Fig. 51 

14.	As per claims 3, 11, and 18: 
Katzin et al. discloses the following limitations:
wherein funds are passed between the receiver and payment source without being passed through the plurality of servers [0099] 

15.	As per claims 4, 12, and 19: 
Katzin et al. discloses the following limitations:
wherein the plurality of payment sources include credit card, debit card and online payment sources [0084] 

16.	As per claims 5, 13, and 20: 
Katzin et al. discloses the following limitations:
wherein the configuration tool can also display report data related to the financial transactions [0103]

17.	As per claims 6 and 14: 
Katzin et al., discloses the following limitations:
wherein a COIN is used to identify and track all aspects of a payment transaction [0382] 

18.	As per claims 7 and 15: 
Katzin et al., discloses the following limitations:
wherein the payment interface is separate from the receiver’s online storefront [0075] 

19.	As per claim 8:
Katzin et al., discloses the following limitations of a method of configuring payment source options for a receiver of payments, comprising: 
displaying to the receiver a plurality of available payment sources [0096] 
receiving a selection by the receiver of one or more desired payment sources [0141] 
receiving from the receiver information required to process payments on behalf of the receiver [0100] 
creating a payment interface usable by the receiver to collect online payments [0101] 
receiving a purchase request from a customer [0085] 
creating, by a server, one or more payment operations to transfer funds required in order to complete the requested purchase, wherein each of the one or more payment operations is associated with a payment conduit for a party to requested purchase [0247]-[0248]
communicating each of the one or more payment operations to the respective payment conduit and to cause each of the one or more payment operations to be executed by the respective payment conduit [0083], See Fig. 2a, wherein the receiver of payments does not receive or store payment information of the customer [0335], See Fig. 25

20.	As per claim 9: 
Katzin et al., further discloses the following limitations:
further comprising storing transaction data, including payment information, from the online payments processed on behalf of the receiver [0079] 

21.	As per claim 16:
Katzin et al., discloses the following limitations of a method for processing payments on behalf of a receiver of online payments, the system comprising:
displaying a payment interface to a customer of the receiver of online payments, the payment interface including one or more payments options from a plurality of payment options [0096]
receiving a selection of a payment option from the customer [0088] 
receiving payment credentials for the payment option from the customer [0084] 
creating, by server, one or more payment operations to transfer funds required in order to process a payment, the one or more payment comprising instructions in an appropriate software language for each of the receiver and the selected payment option [0247]-[0248], [0446]
communicating the one or more payment operations to the respective receiver and selected payment option [0083], See Fig. 2a
processing the payment according to the payment credentials and the payment source, wherein transaction data is stored in a database separate from the receiver of payments so that the receiver of payments does not receive or store payment information of the customer, and wherein payment flows directly from a source of the payment according to the payment option to the receiver of payments [0089], [0335], See Fig. 25

Conclusion
22.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367.  The examiner can normally be reached on Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AMANULLA ABDULLAEV
Examiner
Art Unit 3692



/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)